DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 4/18/2022, in which claims 1-21 were cancelled, and claims 22-37 were newly added.  Claims 22-37 are pending.
It is noted that the amendment to the specification filed on 4/18/2022 does not comply with the requirements of 37 CFR 1.121(b) because the amendment does not contain markings to show all changes relative to the previous version.  The amendment to paragraph [0001], which is numbered [0000] in the amendment, does not contain underlining of the newly added reference to Application No. 15/437,148, for example.  The amendment to the specification has not been entered.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/18/2022 is acknowledged.  The response notes that the previously restricted claims were canceled and all new claims are directed to a composition and kit.  Thus, the reply is being treated as an election of the composition of Group I.
Claims 22-37 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/344,858, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘858 application fails to provide support for “subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 250 base pairs of one another on the target chromosomal region.”  Dependent claim 23 requires “within about 200 base pairs.”  Dependent claim 25 requires within about 75 base pairs.”  Dependent claim 26 requires “within about 50 base pairs.”  Dependent claim 27 requires “within about 25 base pairs.”  The ‘858 application teaches distances of less than 200 bp, less than 100 bp, 1 to 5 bp or 1 to 10 bp (e.g., page 3/12, 2nd full paragraph).  The ‘858 application does not provide support for a distance of about 250 base pairs, or about 200 base pairs.  The genus of less than 100 bp fails to provide support for the unnamed species of claims 25-27.
The disclosure of the prior-filed application, Application No. 62/358,415, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘415 application fails to provide support for “subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 250 base pairs of one another on the target chromosomal region.”  The ‘415 application discloses “the binding sequence of each catalytically inactive programmable DNA-binding protein is located less than about 200 bp, less than about 150 bp, less than about 100 bp, less than about 75 bp, less than about 50 bp, less than about 25 bp, less than about 20 bp, less than about 15 bp, less than about 10 bp, or less than about 5 bp from the target sequence of the DNA modification protein.”  See paragraph [0072]).  
Claims 23-27 have an effective filing date of 7/5/2016, which is the filing date of Application No. 62/358,415.  Claims 22 and 28-37 have an effective filing date of 2/20/2017, which is the filing date of Application No. 15/437,148.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is vague and indefinite in that the metes and bounds of the phrase “the at least one CRISPR system of subpart (b) is targeted to and, excluding any off-target chromosomal binding, binds solely to a site that is proximal to the target chromosomal sequence within the target chromosomal region, such that the CRISPR systems of subparts (a) and (b) are located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 250 base pairs of one another on the target chromosomal region.”   within  are unclear.  First, actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Second, it is unclear if the CRISPR systems are capable of targeting to and being located in spatial proximity to one another on a target chromosomal region, or if the target chromosomal region is part of the composition.  It is unclear whether the composition is to a CRISPR system of subpart (a), at least one CRISPR system of subpart (b), and a donor polynucleotide of (c), or whether the composition is drawn to an intermediate of the process of chromosomal target binding.  It would be remedial to amend the claim to recite, “the at least one CRISPR system of subpart (b) is capable of being targeted to and, excluding any off-target chromosomal binding, and capable of binding solely to a site that is proximal to the target chromosomal sequence within the target chromosomal region, such that the CRISPR systems of subparts (a) and (b) are capable of being located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 250 base pairs of one another on the target chromosomal region.”
Claims 23-37 depend from claim 22 and are rejected for the same reasons applied to claim 22.   
	Claim 23 is vague and indefinite in that the metes and bounds of the phrase “wherein the CRISPR systems of subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 200 base pairs of one another on the target chromosomal region” are unclear.  First, actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Second, it is unclear if the CRISPR systems are capable of targeting to and being located in spatial proximity to one another on a target chromosomal region, or if the target chromosomal region is part of the composition.  It would be remedial to amend the claim to recite “wherein the CRISPR systems of subparts (a) and (b) are capable of being located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 200 base pairs of one another on the target chromosomal region.”
Claim 24 is vague and indefinite in that the metes and bounds of the phrase “wherein the CRISPR systems of subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 100 base pairs of one another on the target chromosomal region” are unclear.  First, actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Second, it is unclear if the CRISPR systems are capable of targeting to and being located in spatial proximity to one another on a target chromosomal region, or if the target chromosomal region is part of the composition.  It would be remedial to amend the claim to recite “wherein the CRISPR systems of subparts (a) and (b) are capable of being located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 100 base pairs of one another on the target chromosomal region.”
Claim 25 is vague and indefinite in that the metes and bounds of the phrase “wherein the CRISPR systems of subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 75 base pairs of one another on the target chromosomal region” are unclear.  First, actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Second, it is unclear if the CRISPR systems are capable of targeting to and being located in spatial proximity to one another on a target chromosomal region, or if the target chromosomal region is part of the composition.  It would be remedial to amend the claim to recite “wherein the CRISPR systems of subparts (a) and (b) are capable of being located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 75 base pairs of one another on the target chromosomal region.”
Claim 26 is vague and indefinite in that the metes and bounds of the phrase “wherein the CRISPR systems of subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 50 base pairs of one another on the target chromosomal region” are unclear.  First, actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Second, it is unclear if the CRISPR systems are capable of targeting to and being located in spatial proximity to one another on a target chromosomal region, or if the target chromosomal region is part of the composition.  It would be remedial to amend the claim to recite “wherein the CRISPR systems of subparts (a) and (b) are capable of being located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 50 base pairs of one another on the target chromosomal region.”
Claim 27 is vague and indefinite in that the metes and bounds of the phrase “wherein the CRISPR systems of subparts (a) and (b) are located in spatial proximity only by the chromosomal DNA binding action of their respective guide RNA and are within about 25 base pairs of one another on the target chromosomal region” are unclear.  First, actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  Second, it is unclear if the CRISPR systems are capable of targeting to and being located in spatial proximity to one another on a target chromosomal region, or if the target chromosomal region is part of the composition.  It would be remedial to amend the claim to recite “wherein the CRISPR systems of subparts (a) and (b) are capable of being located in spatial proximity only by the chromosomal binding action of their respective guide RNA and are within about 25 base pairs of one another on the target chromosomal region.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 is drawn to a kit comprising the composition of claim 22.  A kit is a collection of items.  The kit of claim 37 does not contain any items in addition to the composition of claim 22. Thus, claim 37 does not include a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-31, 33, 36 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al (US Patent Application Publication No. 2017/0058298 A1, effective date of 8/31/2015, cited as reference 26 on an IDS filed 3/2/2020; see the entire reference).
Regarding claims 22-27, 33 and 37, Kennedy et al teach a composition comprising (a) a Cas9 enzyme that is catalytically active (616) and a guide RNA (602), which binds a first target polynucleotide (612) and is capable of introducing a double-strand break (DSB); and (b) a catalytically inactive Cas9 mutant (dCas9) lacking cleavage activity (652) and a guide RNA (650) covalently attached at the 3’ end of the guide RNA (306) to an adaptor (610), which is tethered to a donor polynucleotide (636); wherein the set of guide RNA molecules is capable of binding first and target sequences, wherein the target sequences are in a chromosomal sequence of the cell, and wherein the target sequences are separated by an offset (654) in base pairs of -8 bp to 100 bp (e.g., paragraphs [0022], [0039], [0045], [0047], [0079], [0080], [0085]-[0090] and [0129]-[0130]; Figs. 3A, 3D and 6).  
	Regarding claim 28, Kennedy et al teach the composition comprising DNA encoding the RNA-guided endonucleases and guide RNA (e.g., paragraph [0126]).
	Regarding claim 29, Kennedy et al teach the composition comprising DNA encoding the RNA-guided endonucleases and guide RNA, where the DNA is plasmid DNA (e.g., paragraphs [0090] and [0126]).
	Regarding claim 30, Kennedy et al teach the composition where the guide RNA is chemically synthesized (e.g., paragraph [0094]).
	Regarding claim 31, Kennedy et al teach the composition where the guide RNA is enzymatically synthesized (e.g., paragraph [0096]).
	Regarding claim 36, Kennedy et al teach the donor polynucleotide comprising a sequence to be integrated into or exchanged with the chromosome flanked by regions that are complementary to the cleaved genomic DNA, such that during repair of the DSB by a homology directed repair process, the donor sequence is exchanged with or integrated into the chromosomal sequence at the cleaved target (e.g., paragraphs [0082], [0086] and [0132]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US Patent Application Publication No. 2017/0058298 A1, effective date of 8/31/2015, cited as reference 26 on an IDS filed 3/2/2020; see the entire reference) in view of Zetsche et al (Cell, Vol. 163, pages 759-771, S1-S7, and page 1/1 of Supplemental Information, September 25, 2015; see the entire reference).
The teachings of Kennedy et al are described above and applied as before.  Furthermore, Kennedy et al teach that the composition is for a method that requires the guide RNA: donor DNA to complex with dCas9, while the cleavage-targeting guide RNA complexes with a catalytically active Cas9 protein (e.g., paragraph [0090]).  Kennedy et al teach that this can be ensured by using orthogonal Cas9 proteins (e.g., paragraph [0090]).  Kennedy et al teach orthogonal Cas9 proteins from Streptococcus pyogenes, and Staphylococcus aureus (e.g., paragraphs [0108]-[0112]).
Kennedy et al do not teach the composition where the catalytically active CRISPR system is a Type V CRISPR/Cpf1 protein and guide RNA.
Zetsche et al teach that Cpf1 is a type V CRISPR-Cas system (e.g., paragraph bridging pages 759-760).  Zetsche et al teach that Cpf1 enzymes from Acidaminococcus sp. BV3L6 and Lachnoperaceae bacterium ND2006 are capable of functioning as RNA-guided, DNA targeting nucleases for robust genome editing in human cells (e.g., page 760, right column, full paragraph; paragraph bridging pages 762-763; page 764, paragraph bridging columns; page 764, right column, 1st full paragraph).  Zetsche et al teach that the T- and T/C dependent PAMs of CP1-family proteins expand the targeting range of RNA-guided genome editing nucleases and allow for areas of interest with AT enrichment to be targeted (e.g., page 767, left column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Kennedy et al to substitute the catalytically active Cas9 and associated guide RNA from Streptococcus pyogenes or Staphylococcus aureus with the catalytically active Cpf1 and associated guide RNA of Zetsche et al.  Kennedy et al teach the use of orthogonal Cas9 systems from different microorganisms, and Zetsche et al teach a similar RNA-guided Cas system of Cpf1.  Because each RNA-guided system is functional for genome editing in a eukaryotic cell, one would have had a reasonable expectation of success in substituting the Cpf1 system for the catalytically active Cas9 system of Kennedy et al.  
One would have been motivated to make such a modification in order to receive the expected benefit of providing a composition comprising a Cpf1 system that expands the sequences capable of being targeted as taught by Zetsche et al.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US Patent Application Publication No. 2017/0058298 A1, effective date of 8/31/2015, cited as reference 26 on an IDS filed 3/2/2020; see the entire reference).
The teachings of Kennedy et al are described above and applied as before.  Furthermore, Kennedy et al teach that at least one donor polynucleotide may be provided for use in a method of genome editing (e.g., paragraphs [0126], [0132]-[0134]).
Kennedy et al do not teach the composition comprising a second CRISPR system comprising Cas9 lacking cleavage activity and a guide RNA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Kennedy et al to include the duplication of the dCas9 and guide RNA proximal to the catalytically active Cas9 protein.  In the absence of a new or unexpected result, the duplication of the dCas9 system would have been obvious.  See MPEP 2144.04(VI)(B).  In the instant application, there is no evidence that a composition with two dCas9 systems provides a new or unexpected result relative to a composition with a single dCas9 system.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US Patent Application Publication No. 2017/0058298 A1, effective date of 8/31/2015, cited as reference 26 on an IDS filed 3/2/2020; see the entire reference) in view of Hirano et al (Cell, Vol. 164, pages 950-961 and S1-S9, and pages 1-2 of Supplemental Information, February 11, 2016; see the entire reference).
The teachings of Kennedy et al are described above and applied as before.  Furthermore, Kennedy et al teach that the composition is for a method that requires the guide RNA: donor DNA to complex with dCas9, while the cleavage-targeting guide RNA complexes with a catalytically active Cas9 protein (e.g., paragraph [0090]).  Kennedy et al teach that this can be ensured by using orthogonal Cas9 proteins (e.g., paragraph [0090]).  Kennedy et al teach orthogonal Cas9 proteins from Streptococcus pyogenes, and Staphylococcus aureus (e.g., paragraphs [0108]-[0112]).
Kennedy et al do not teach the orthogonal Cas9 from Francisella novicida.
Hirano et al teach the use of Francisella novicida Cas9 and its guide RNA for genome editing by cleaving genomic DNA in a eukaryotic cell (e.g., Abstract; page 951, left column, 1st full paragraph).  Hirano et al teach a variant of Francisella novicida Cas9 that allows for recognition of a relaxed 5’-YG-3’ PAM, which expands the target space of the CRISPR toolbox (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Kennedy et al to substitute the catalytically active Cas9 and associated guide RNA from Streptococcus pyogenes or Staphylococcus aureus with the catalytically active Cas9 and associated guide RNA from Francisella novicida as taught by Hirano et al.  Kennedy et al teach the use of orthogonal Cas9 systems from different microorganisms, and Hirano et al teach the orthogonal Cas9 system from Francisella novicida.  Because each of the Cas9 systems is functional for genome editing in a eukaryotic cell, one would have had a reasonable expectation of success in substituting one Cas9 system for another.  
One would have been motivated to make such a modification in order to receive the expected benefit of providing a composition with a Cas9 system that expands the target space of the CRISPR toolbox as taught by Hirano et al.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699